   Case 13-14506-SDM         Doc 729 Filed 11/08/18           Entered 11/08/18 10:25:22          Desc BK
                               Order to Show Cause            Page 1 of 1
                                                                                              CM/ECF osc1
                                                                                             (Rev. 01/25/16)

                          UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF MISSISSIPPI

In Re: Sanderson Plumbing Products, Inc.            )                  Case No.: 13−14506−SDM
       Debtor(s)                                    )                  Chapter: 11
                                                    )                  Judge: Selene D. Maddox
                                                    )
                                                    )


      PLEASE TAKE NOTICE that a Show Cause Hearing will be held at
             Cochran U.S. Bankruptcy Courthouse, 703 Highway 145 North,
             Aberdeen, MS 39730
             on 12/18/18 at 10:00 AM
             to consider and act upon the following:
             482 − Objection to Claim of Lowndes County Tax Collector Filed by Sanderson
             Plumbing Products, Inc.. (Geno, Craig)

             538 − Motion for Correction to or Relief From Judgment or Order of the Court
             Granting Amended Motion to Sell Real Property Free and Clear of Liens, Claims
             and Interests Outside the Ordinary Course of Business Entered August 6, 2014
             (Dckt. #306) Filed by James T. Milam on behalf of Mississippi Development
             Authority. (Milam, James)

             542 − Motion of Sanderson Plumbins Products, Inc. Requesting the Determination of
             Tax Liability Pursuant to Sections 105, 505, 506 of the Bankrkuptcy Code, and for
             Relief from Excess Taxation for Tax Years 2011, 2012,2013, 2014 Filed by Craig M.
             Geno on behalf of Sanderson Plumbing Products, Inc.. (Geno, Craig)

Order James T. Milam to Appear and Show Cause why sanctions should not be imposed for
failure to comply with the following court orders:
1) Proceeding Memo − Telephonic Hearing Held with Craig Geno, Jimmy Milam and Gawyn
Mitchell. Agreed order to be submitted resolving any remaining issues. James T. Milam to submit
order within 14 days. Order Due by 10/23/2018;
2) Docket No. 728 − The court hereby orders The court hereby orders and directs James T. Milam
to submit a proposed order. Order Due by 11/7/2018.
Dated: 11/8/18
                                                        Selene D. Maddox
                                                        Judge, U.S. Bankruptcy Court
